EX-99.1 For Additional Information, please contact CTSLink Customer Service GS Mortgage Securities Trust 2017-GS5 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2017-GS5 Payment Date: 9/12/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 11 NOI Detail 12 Principal Prepayment Detail 13 Historical Detail 14 Delinquency Loan Detail 15 Specially Serviced Loan Detail 16 - 17 Advance Summary 18 Modified Loan Detail 19 Historical Liquidated Loan Detail 20 Historical Bond/Collateral Loss Reconciliation Detail 21 Interest Shortfall Reconciliation Detail 22 - 23 Operating Advisor/ Depositor Master Servicer Special Servicer Asset Representations Reviewer Midland Loan Services, a Division of PNC GS Mortgage Securities Corporation II Rialto Capital Advisors, LLC Pentalpha Surveillance LLC Bank, National Association 10851 Mastin Street, Suite 300 th Avenue 4th Floor PO Box 4839 200 West Street Overland Park, KS 66210 Miami, FL 33172 Greenwich, CT 06831 New York, NY 10282 Contact: Contact: Leah Nivison Heather Wagner Contact:Thekla Salzman Contact: Don Simon Phone Number: (212) 902-1000 (913) 253-9570 Phone Number: (305) 229-6465 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and if applicable, any special notices and any credit risk retention notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 23 Certificate Distribution Detail Pass-Through Class CUSIP Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Distribution Balance Subordination Fund Expenses Level (1) A-1 36252HAA9 2.045000% 13,770,000.00 13,049,899.51 141,611.54 22,239.20 0.00 0.00 163,850.74 12,908,287.97 30.02% A-2 36252HAB7 3.218000% 51,316,000.00 51,316,000.00 0.00 137,612.41 0.00 0.00 137,612.41 51,316,000.00 30.02% A-3 36252HAC5 3.409000% 248,000,000.00 248,000,000.00 0.00 704,526.67 0.00 0.00 704,526.67 248,000,000.00 30.02% A-4 36252HAD3 3.674000% 381,598,000.00 381,598,000.00 0.00 1,168,325.88 0.00 0.00 1,168,325.88 381,598,000.00 30.02% A-AB 36252HAE1 3.467000% 28,604,000.00 28,604,000.00 0.00 82,641.72 0.00 0.00 82,641.72 28,604,000.00 30.02% A-S 36252HAH4 3.826000% 80,078,000.00 80,078,000.00 0.00 255,315.36 0.00 0.00 255,315.36 80,078,000.00 22.27% B 36252HAJ0 4.047000% 72,329,000.00 72,329,000.00 0.00 243,929.55 0.00 0.00 243,929.55 72,329,000.00 15.26% C 36252HAK7 4.299000% 43,914,000.00 43,914,000.00 0.00 157,321.91 0.00 0.00 157,321.91 43,914,000.00 11.01% D 36252HAL5 3.509000% 46,497,000.00 46,497,000.00 0.00 135,964.98 0.00 0.00 135,964.98 46,497,000.00 6.51% E 36252HAQ4 4.515552% 21,957,000.00 21,957,000.00 0.00 82,623.31 0.00 0.00 82,623.31 21,957,000.00 4.38% F 36252HAS0 4.515552% 10,333,000.00 10,333,000.00 0.00 38,882.67 0.00 0.00 38,882.67 10,333,000.00 3.38% G 36252HAU5 4.515552% 34,873,240.00 34,873,240.00 0.00 131,226.61 0.00 0.00 131,226.61 34,873,240.00 0.00% Retained Interest N/A 4.515552% 28,672,425.00 28,652,442.73 3,929.61 107,818.00 0.00 0.00 111,747.61 28,648,513.12 0.00% R 36252HAW1 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,061,941,665.00 1,061,201,582.24 145,541.15 3,268,428.27 0.00 0.00 3,413,969.42 1,061,056,041.09 Original Beginning Ending Class CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 36252HAF8 0.971282% 803,366,000.00 802,645,899.51 649,663.24 0.00 649,663.24 802,504,287.97 X-B 36252HAG6 0.468552% 72,329,000.00 72,329,000.00 28,241.59 0.00 28,241.59 72,329,000.00 X-C 36252HAY7 0.216552% 43,914,000.00 43,914,000.00 7,924.72 0.00 7,924.72 43,914,000.00 X-D 36252HAN1 1.006552% 46,497,000.00 46,497,000.00 39,001.38 0.00 39,001.38 46,497,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 23 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Additional Trust Balance Distribution Distribution Penalties Balance Fund Expenses A-1 36252HAA9 947.70512055 10.28406245 1.61504720 0.00000000 0.00000000 937.42105810 A-2 36252HAB7 1,000.00000000 0.00000000 2.68166673 0.00000000 0.00000000 1,000.00000000 A-3 36252HAC5 1,000.00000000 0.00000000 2.84083335 0.00000000 0.00000000 1,000.00000000 A-4 36252HAD3 1,000.00000000 0.00000000 3.06166668 0.00000000 0.00000000 1,000.00000000 A-AB 36252HAE1 1,000.00000000 0.00000000 2.88916655 0.00000000 0.00000000 1,000.00000000 A-S 36252HAH4 1,000.00000000 0.00000000 3.18833337 0.00000000 0.00000000 1,000.00000000 B 36252HAJ0 1,000.00000000 0.00000000 3.37249997 0.00000000 0.00000000 1,000.00000000 C 36252HAK7 1,000.00000000 0.00000000 3.58250011 0.00000000 0.00000000 1,000.00000000 D 36252HAL5 1,000.00000000 0.00000000 2.92416672 0.00000000 0.00000000 1,000.00000000 E 36252HAQ4 1,000.00000000 0.00000000 3.76295988 0.00000000 0.00000000 1,000.00000000 F 36252HAS0 1,000.00000000 0.00000000 3.76296042 0.00000000 0.00000000 1,000.00000000 G 36252HAU5 1,000.00000000 0.00000000 3.76296008 0.00000000 0.00000000 1,000.00000000 Retained Interest N/A 999.30308406 0.13705189 3.76033768 0.00000000 0.00000000 999.16603217 R 36252HAW1 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 36252HAF8 999.10364580 0.80867654 0.00000000 998.92737304 X-B 36252HAG6 1,000.00000000 0.39046012 0.00000000 1,000.00000000 X-C 36252HAY7 1,000.00000000 0.18045999 0.00000000 1,000.00000000 X-D 36252HAN1 1,000.00000000 0.83879347 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 23 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 1,061,201,582.48 1,061,201,582.48 145,541.15 0.00 0.00 0.00 1,061,056,041.33 1,061,056,041.33 145,541.15 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Remaining Unpaid Accrual Accrual WAC CAP Interest Interest Class Certificate Prepayment Certificate Certificate Interest Distributable Dates Days Shortfall Shortfall/(Excess) Distribution Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 08/01/2017 - 08/30/2017 30 22,239.20 0.00 22,239.20 0.00 0.00 0.00 22,239.20 0.00 A-2 08/01/2017 - 08/30/2017 30 137,612.41 0.00 137,612.41 0.00 0.00 0.00 137,612.41 0.00 A-3 08/01/2017 - 08/30/2017 30 704,526.67 0.00 704,526.67 0.00 0.00 0.00 704,526.67 0.00 A-4 08/01/2017 - 08/30/2017 30 1,168,325.88 0.00 1,168,325.88 0.00 0.00 0.00 1,168,325.88 0.00 A-AB 08/01/2017 - 08/30/2017 30 82,641.72 0.00 82,641.72 0.00 0.00 0.00 82,641.72 0.00 X-A 08/01/2017 - 08/30/2017 30 649,663.24 0.00 649,663.24 0.00 0.00 0.00 649,663.24 0.00 X-B 08/01/2017 - 08/30/2017 30 28,241.59 0.00 28,241.59 0.00 0.00 0.00 28,241.59 0.00 A-S 08/01/2017 - 08/30/2017 30 255,315.36 0.00 255,315.36 0.00 0.00 0.00 255,315.36 0.00 B 08/01/2017 - 08/30/2017 30 243,929.55 0.00 243,929.55 0.00 0.00 0.00 243,929.55 0.00 C 08/01/2017 - 08/30/2017 30 157,321.91 0.00 157,321.91 0.00 0.00 0.00 157,321.91 0.00 X-C 08/01/2017 - 08/30/2017 30 7,924.72 0.00 7,924.72 0.00 0.00 0.00 7,924.72 0.00 D 08/01/2017 - 08/30/2017 30 135,964.98 0.00 135,964.98 0.00 0.00 0.00 135,964.98 0.00 X-D 08/01/2017 - 08/30/2017 30 39,001.38 0.00 39,001.38 0.00 0.00 0.00 39,001.38 0.00 E 08/01/2017 - 08/30/2017 30 82,623.31 0.00 82,623.31 0.00 0.00 0.00 82,623.31 0.00 F 08/01/2017 - 08/30/2017 30 38,882.67 0.00 38,882.67 0.00 0.00 0.00 38,882.67 0.00 G 08/01/2017 - 08/30/2017 30 131,226.61 0.00 131,226.61 0.00 0.00 0.00 131,226.61 0.00 Retained Interest 08/01/2017 - 08/30/2017 30 107,818.00 0.00 107,818.00 0.00 0.00 0.00 107,818.00 0.00 R N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 3,993,259.20 0.00 3,993,259.20 0.00 0.00 0.00 3,993,259.20 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 23 Other Required Information Available Distribution Amount (1) 4,138,800.35 Appraisal Reduction Amount Retained Interest Available Funds (1) 111,747.61 Loan Loan Appraisal Cumulative Most Recent Number Group Reduction ASER Appraisal Effected Amount Reduction Date Controlling Class Information Controlling Class: G Effective as of: 03/21/2017 None Total (1) The Available Distribution Amount and the Retained Interest Available Funds includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 23 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 4,011,627.47 Master Servicing Fee - Midland Loan Services 9,705.34 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 5,601.67 Deferred Interest 0.00 CREFC® Intellectual Property Royalty License Fee 456.91 ARD Interest 0.00 Operating Advisor Fee - Pentalpha Surveillance LLC 2,375.91 Net Prepayment Interest Shortfall 0.00 Asset Representations Reviewer Fee - Pentalpha Surveillance LLC 228.45 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Total Fees 18,368.29 Interest Reserve Withdrawal 0.00 Additional Trust Fund Expenses: Total Interest Collected 4,011,627.47 Reimbursement for Interest on Advances 0.00 ASER Amount 0.00 Principal: Special Servicing Fee 0.00 Scheduled Principal 145,541.15 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Excess of Prior Principal Amounts paid 0.00 Non-Recoverable Advances 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Principal Adjustments 0.00 Total Additional Trust Fund Expenses 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 145,541.15 Payments to Certificateholders & Others: Other: Interest Distribution 3,993,259.20 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 145,541.15 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,138,800.35 Total Funds Collected 4,157,168.62 Total Funds Distributed 4,157,168.64 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 23 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Balance Loans Balance Agg. Bal. (2) WAC Avg DSCR (1) State Props Balance Agg. Bal. (2) WAC Avg DSCR (1) 10,000,000 or less 8 47,252,697.22 4.45 113 4.9266 1.664744 Alabama 1 11,700,000.00 1.10 112 5.0185 2.880000 10,000,001 to 20,000,000 6 87,370,377.35 8.23 112 5.0520 1.829612 Arizona 1 5,219,178.89 0.49 108 3.9740 2.121176 20,000,001 to 30,000,000 5 132,500,000.00 12.49 88 4.1567 3.422143 California 9 92,922,817.25 8.76 96 4.2418 3.122653 30,000,001 to 40,000,000 2 67,825,292.92 6.39 110 4.1457 4.664338 Colorado 3 112,748,893.15 10.63 112 4.7573 1.996541 40,000,001 to 50,000,000 2 92,200,000.00 8.69 113 4.3124 2.324837 Florida 6 22,760,344.54 2.15 112 4.9628 2.562485 50,000,001 to 60,000,000 3 168,622,561.00 15.89 112 4.6642 1.989280 Georgia 5 13,943,438.17 1.31 110 4.3856 1.884645 60,000,001 to 80,000,000 4 282,784,312.84 26.65 112 4.3355 2.078038 Illinois 7 40,570,155.36 3.82 64 2.9679 5.218643 80,000,001 or greater 2 182,500,800.00 17.20 113 4.0647 2.347811 Indiana 1 597,481.83 0.06 108 3.9740 2.121176 Kentucky 2 2,719,420.69 0.26 108 3.9740 2.121176 Totals 32 1,061,056,041.33 100.00 109 4.3900 2.426086 Maryland 3 110,773,961.18 10.44 111 3.9941 4.501954 Massachusetts 1 6,600,000.00 0.62 112 4.8200 1.950000 Michigan 4 6,157,576.54 0.58 108 3.9740 2.121176 Minnesota 1 1,555,209.83 0.15 108 3.9740 2.121176 Missouri 1 764,425.28 0.07 108 3.9740 2.121176 Nevada 1 10,700,000.00 1.01 110 4.6320 1.830000 New Jersey 2 45,412,536.60 4.28 112 4.4232 1.954570 New York 4 199,029,650.32 18.76 112 4.2754 1.911878 North Carolina 2 36,254,566.55 3.42 113 4.9017 1.805284 Ohio 4 9,701,934.51 0.91 111 4.4425 1.558106 Pennsylvania 1 4,350,000.00 0.41 111 5.3130 1.350000 South Carolina 2 3,194,770.22 0.30 108 3.9740 2.121176 Tennessee 1 37,400,000.00 3.52 114 4.8770 1.423824 Texas 7 150,479,680.43 14.18 113 4.5218 1.976801 Virginia 2 53,000,000.00 5.00 113 4.9304 2.150755 Washington, DC 1 82,500,000.00 7.78 114 4.2460 1.630000 See footnotes on last page of this section. Totals 72 1,061,056,041.33 100.00 109 4.3900 2.426086 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 23 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM Weighted Property # of Scheduled % of WAM Weighted Coverage Ratio Loans Balance Agg. Bal. (2) WAC Avg DSCR (1) Type Props Balance Agg. Bal. (2) WAC Avg DSCR (1) 1.40 or less 6 116,748,766.20 11.00 113 4.7935 0.751049 Industrial 43 190,184,312.85 17.92 111 4.5590 1.820999 1.41-1.50 3 82,041,697.22 7.73 114 4.9055 1.424353 Lodging 2 27,496,611.15 2.59 112 5.1492 2.575519 1.51-1.60 3 93,408,561.00 8.80 112 5.2017 1.571831 Mixed Use 4 187,622,561.00 17.68 112 4.6544 2.588028 1.61-1.70 1 82,500,000.00 7.78 114 4.2460 1.630000 Office 10 444,466,263.42 41.89 105 4.1258 2.695618 1.71-2.00 6 180,500,000.00 17.01 112 4.6142 1.887329 Retail 13 211,286,292.92 19.91 112 4.4601 2.240493 2.01-2.20 2 91,034,312.84 8.58 109 4.1754 2.122766 2.21-3.00 6 251,497,411.15 23.70 112 4.2416 2.742455 Totals 72 1,061,056,041.33 100.00 109 4.3900 2.426086 3.01 or greater 5 163,325,292.92 15.39 91 3.5516 5.294631 Totals 32 1,061,056,041.33 100.00 109 4.3900 2.426086 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 3.000% or less 1 30,000,000.00 2.83 49 2.6133 6.310000 12 months or less 32 1,061,056,041.33 100.00 109 4.3900 2.426086 3.001% to 3.500% 1 34,325,292.92 3.24 108 3.3335 7.480000 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 3.501% to 4.000% 4 269,135,112.84 25.36 106 3.9202 3.176968 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.001% to 4.500% 6 308,700,000.00 29.09 113 4.3361 2.139310 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 4.501% to 5.000% 12 259,434,766.20 24.45 113 4.7936 1.310035 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 5.001% to 5.250% 6 127,110,869.37 11.98 112 5.1272 1.752327 5.251% or greater 2 32,350,000.00 3.05 112 5.4489 1.549073 Totals 32 1,061,056,041.33 100.00 109 4.3900 2.426086 Totals 32 1,061,056,041.33 100.00 109 4.3900 2.426086 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 23 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM Weighted Term (2) Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. 113 months or less 29 887,906,041.33 83.68 108 4.3692 2.563913 114 months or greater 3 173,150,000.00 16.32 114 4.4968 1.719313 Totals 32 1,061,056,041.33 100.00 109 4.3900 2.426086 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. Interest Only 15 676,923,361.00 63.80 108 4.2738 2.506813 Underwriter's Information 7 229,535,776.26 21.63 106 4.5031 2.008238 353 months or less 16 309,498,367.49 29.17 112 4.7445 2.323049 12 months or less 24 801,520,265.07 75.54 112 4.4241 2.400376 354 months or greater 0 0.00 0.00 0 0.0000 0.000000 13 months to 24 months 1 30,000,000.00 2.83 49 2.6133 6.310000 Other 1 74,634,312.84 7.03 108 3.9740 2.121176 25 months to 36 months 0 0.00 0.00 0 0.0000 0.000000 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 32 1,061,056,041.33 100.00 109 4.3900 2.426086 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 32 1,061,056,041.33 100.00 109 4.3900 2.426086 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (4) The "Other" Stratification Range refers to the U.S. Industrial Portfolio Loan (ODCR 3) which requires monthly debt service payments of (i) a fixed principal amount plus (ii) the amount of interest accrued on the outstanding principal balance of the mortgage loan during the related interest accrual period. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 23 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30520939 1 OF New York NY 337,138.89 0.00 3.915% N/A 1/6/27 N 100,000,800.00 100,000,800.00 9/6/17 30312184 2 OF Washington DC 301,642.92 0.00 4.246% N/A 3/6/27 N 82,500,000.00 82,500,000.00 9/6/17 30311499 3 IN Various Various 255,507.05 30,473.93 3.974% N/A 9/4/26 N 74,664,786.77 74,634,312.84 9/6/17 30312187 4 MU Rockville MD 246,288.54 0.00 3.945% N/A 1/6/27 N 72,500,000.00 72,500,000.00 9/6/17 30312189 5 RT New York NY 278,332.64 0.00 4.617% N/A 2/6/27 N 70,000,000.00 70,000,000.00 9/6/17 30312190 6 IN Various Various 275,706.29 0.00 4.877% N/A 3/6/27 N 65,650,000.00 65,650,000.00 9/6/17 30312191 7 MU Denver CO 261,765.40 0.00 5.098% N/A 1/6/27 N 59,622,561.00 59,622,561.00 9/6/17 30312192 8 OF Plano TX 222,652.33 0.00 4.458% N/A 1/6/27 N 58,000,000.00 58,000,000.00 9/6/17 30312194 9 OF Denver CO 192,838.08 0.00 4.391% N/A 1/6/27 N 51,000,000.00 51,000,000.00 9/6/17 30312195 10 OF Houston TX 173,558.67 0.00 4.199% N/A 2/6/27 N 48,000,000.00 48,000,000.00 8/6/17 30312196 11 RT Clifton NJ 168,820.06 0.00 4.436% N/A 1/6/27 N 44,200,000.00 44,200,000.00 9/6/17 30312179 12 RT Various Various 98,689.80 55,240.99 3.333% N/A 9/6/26 N 34,380,533.91 34,325,292.92 9/6/17 30312180 13 IN Lincolnton NC 143,601.47 0.00 4.978% N/A 2/6/27 N 33,500,000.00 33,500,000.00 9/6/17 30312181 14 OF Chicago IL 67,511.54 0.00 2.613% N/A 10/6/21 N 30,000,000.00 30,000,000.00 9/6/17 30312197 15 MU Richmond VA 131,887.78 0.00 5.470% N/A 1/6/27 N 28,000,000.00 28,000,000.00 9/6/17 30312198 16 MU New York NY 112,044.55 0.00 4.731% N/A 1/6/27 N 27,500,000.00 27,500,000.00 9/6/17 30312199 17 OF Arlington VA 93,129.17 0.00 4.326% N/A 3/5/27 N 25,000,000.00 25,000,000.00 9/6/17 30312182 18 OF San Francisco CA 69,699.91 0.00 3.679% N/A 11/5/21 N 22,000,000.00 22,000,000.00 9/6/17 30312202 19 OF San Francisco CA 79,531.31 20,744.93 4.967% N/A 1/6/27 N 18,594,511.13 18,573,766.20 9/6/17 30312203 20 IN Upper Marlboro MD 71,910.36 0.00 5.092% N/A 1/6/27 N 16,400,000.00 16,400,000.00 9/6/17 30312204 21 LO Fort Walton Beach FL 71,469.54 24,372.34 5.246% N/A 1/6/27 N 15,820,983.49 15,796,611.15 9/6/17 30312183 22 RT Cedar Hill TX 64,134.69 0.00 5.245% N/A 2/5/27 N 14,200,000.00 14,200,000.00 8/6/17 30312205 23 LO Tuscaloosa AL 50,561.39 0.00 5.019% N/A 1/6/27 N 11,700,000.00 11,700,000.00 9/6/17 30312206 24 RT Las Vegas NV 42,678.73 0.00 4.632% N/A 11/6/26 N 10,700,000.00 10,700,000.00 9/6/17 30312207 25 OF Lancaster CA 41,540.65 14,708.96 5.128% N/A 2/5/27 N 9,406,406.18 9,391,697.22 9/6/17 30312208 26 RT Citrus Heights CA 29,379.39 0.00 4.874% N/A 2/5/27 N 7,000,000.00 7,000,000.00 9/6/17 30312209 27 RT Braintree MA 27,393.67 0.00 4.820% N/A 1/6/27 N 6,600,000.00 6,600,000.00 9/6/17 30312210 28 RT Kennesaw GA 24,742.54 0.00 4.966% N/A 2/5/27 N 5,786,000.00 5,786,000.00 9/6/17 30312211 29 RT Aurora OH 23,162.81 0.00 4.782% N/A 2/5/27 N 5,625,000.00 5,625,000.00 9/6/17 30312212 30 RT Fort Lauderdale FL 17,476.25 0.00 4.510% N/A 1/6/27 N 4,500,000.00 4,500,000.00 9/6/17 30312213 31 RT Tarentum PA 19,901.61 0.00 5.313% N/A 12/4/26 N 4,350,000.00 4,350,000.00 9/6/17 30312214 32 RT Santa Paula CA 16,929.44 0.00 4.915% N/A 2/5/27 N 4,000,000.00 4,000,000.00 9/6/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 23 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 4,011,627.47 145,541.15 1,061,201,582.48 1,061,056,041.33 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 23 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI (1) NOI (1) Date Date 30520939 1 Office New York NY 100,000,800.00 33,231,429.12 35,144,775.84 1/1/17 6/30/17 30312184 2 Office Washington DC 82,500,000.00 17,053,812.00 0.00 30311499 3 Industrial Various Various 74,634,312.84 0.00 32,212,226.00 30312187 4 Mixed Use Rockville MD 72,500,000.00 0.00 23,176,640.68 1/1/17 6/30/17 30312189 5 Retail New York NY 70,000,000.00 1,683,454.45 0.00 30312190 6 Industrial Various Various 65,650,000.00 0.00 0.00 30312191 7 Mixed Use Denver CO 59,622,561.00 0.00 0.00 30312192 8 Office Plano TX 58,000,000.00 0.00 9,645,584.00 1/1/17 6/30/17 30312194 9 Office Denver CO 51,000,000.00 0.00 5,977,576.01 1/1/17 3/31/17 30312195 10 Office Houston TX 48,000,000.00 0.00 0.00 30312196 11 Retail Clifton NJ 44,200,000.00 0.00 0.00 30312179 12 Retail Various Various 34,325,292.92 0.00 0.00 30312180 13 Industrial Lincolnton NC 33,500,000.00 0.00 0.00 30312181 14 Office Chicago IL 30,000,000.00 0.00 0.00 30312197 15 Mixed Use Richmond VA 28,000,000.00 3,053,238.00 2,838,810.24 1/1/17 3/31/17 30312198 16 Mixed Use New York NY 27,500,000.00 0.00 0.00 30312199 17 Office Arlington VA 25,000,000.00 0.00 0.00 30312182 18 Office San Francisco CA 22,000,000.00 0.00 0.00 30312202 19 Office San Francisco CA 18,573,766.20 0.00 0.00 30312203 20 Industrial Upper Marlboro MD 16,400,000.00 0.00 1,955,328.96 1/1/17 3/31/17 30312204 21 Lodging Fort Walton Beach FL 15,796,611.15 2,490,900.00 2,955,776.27 1/1/17 5/31/17 30312183 22 Retail Cedar Hill TX 14,200,000.00 0.00 0.00 30312205 23 Lodging Tuscaloosa AL 11,700,000.00 0.00 1,878,046.68 1/1/17 6/30/17 30312206 24 Retail Las Vegas NV 10,700,000.00 0.00 943,985.46 1/1/17 6/30/17 30312207 25 Office Lancaster CA 9,391,697.22 0.00 0.00 30312208 26 Retail Citrus Heights CA 7,000,000.00 0.00 493,502.12 1/1/17 6/30/17 30312209 27 Retail Braintree MA 6,600,000.00 0.00 636,717.20 1/1/17 3/31/17 30312210 28 Retail Kennesaw GA 5,786,000.00 0.00 0.00 30312211 29 Retail Aurora OH 5,625,000.00 0.00 368,894.40 1/1/17 3/31/17 30312212 30 Retail Fort Lauderdale FL 4,500,000.00 0.00 744,005.04 1/1/17 3/31/17 30312213 31 Retail Tarentum PA 4,350,000.00 0.00 0.00 30312214 32 Retail Santa Paula CA 4,000,000.00 492,789.00 338,606.03 1/1/17 6/30/17 Total 1,061,056,041.33 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 23 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 23 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/12/17 0 0 0 0 0 0 0 0 4.390016% 109 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.369915% 8/11/17 0 0 0 0 0 0 0 0 4.389990% 110 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.369889% 7/12/17 0 0 0 0 0 0 0 0 4.389964% 111 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.369863% 6/12/17 0 0 0 0 0 0 0 0 4.389939% 112 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.369837% 5/12/17 0 0 0 0 0 0 0 0 4.389913% 113 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.369811% 4/12/17 0 0 0 0 0 0 0 0 4.389889% 114 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.369786% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 23 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30312195 10 0 8/6/17 173,352.00 173,352.00 A 48,000,000.00 0.00 30312183 22 0 8/6/17 63,492.73 63,492.73 A 14,200,000.00 0.00 Totals 2 236,844.73 236,844.73 62,200,000.00 0.00 Totals By Delinquency Code: Total for Status Code A (2 loans) 236,844.73 236,844.73 62,200,000.00 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 23 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 23 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comment from Special Servicer Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 23 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest Loan Group on P&I and Servicing Advances Advances Advances Advances Paid Totals 236,844.73 236,844.73 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 23 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Modification Description Number Document Balance Balance Interest Rate Interest Rate Date Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 23 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 23 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Date Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 23 Interest Shortfall Reconciliation Detail - Part 1 Special Servicing Fees Offering Stated Principal Current Ending Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Advances Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) /Excess There are no Interest Shortfalls for the above columns for this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 23 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Document Balance at Scheduled Other (Shortfalls)/ Comments Cross-Reference Contribution Balance Current Month Left to Reimburse Master Servicer Refunds There are no Interest Shortfalls for the above columns for this Period Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 0.00 Total Interest Shortfall Allocated to Trust 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 23
